
	
		II
		110th CONGRESS
		1st Session
		S. 2239
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Bingaman (for
			 himself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  self-employed individuals to deduct health insurance costs in computing
		  self-employment taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Our Nation’s Self Employed
			 Act of 2007.
		2.Deduction for
			 health insurance costs in computing self-employment taxes
			(a)In
			 generalSection 162(l) of the Internal Revenue Code of 1986
			 (relating to special rules for health insurance costs of self-employed
			 individuals) is amended by striking paragraph (4) and by redesignating
			 paragraph (5) as paragraph (4).
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
